Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 1 of 8 Page ID #:4554




  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
    Alex Spiro (admitted pro hac vice)
  2   alexspiro@quinnemanuel.com
    51 Madison Avenue, 22nd Floor
  3 New York, New York 10010
    Telephone: (212) 849-7000
  4
    QUINN EMANUEL URQUHART & SULLIVAN, LLP
  5 Robert M. Schwartz (Bar No. 117166)
      robertschwartz@quinnemanuel.com
  6 Michael T. Lifrak (Bar No. 210846)
      michaellifrak@quinnemanuel.com
  7 Jeanine M. Zalduendo (Bar No. 243374)
      jeaninezalduendo@quinnemanuel.com
  8 865 South Figueroa Street, 10th Floor
    Los Angeles, California 90017-2543
  9 Telephone: (213) 443-3000
 10 Attorneys for Defendant Elon Musk
 11
 12                           UNITED STATES DISTRICT COURT
 13                      CENTRAL DISTRICT OF CALIFORNIA
 14
 15 VERNON MR. UNSWORTH,                    Case No. 2:18-cv-08048
 16              Plaintiff,                 Judge: Hon. Stephen V. Wilson
 17        vs.                              DEFENDANT’S REPLY IN
                                            SUPPORT OF HIS MOTION IN
 18 ELON MUSK,
                                            LIMINE NO. 1 TO EXCLUDE
 19              Defendant.                 EVIDENCE OF UNRELATED
                                            TWEETS AND SEC SETTLEMENT
 20
                                            AGREEMENT
 21
                                            Complaint Filed: September 17, 2018
 22                                         Trial Date: December 2, 2019
 23
 24
 25
 26
 27
 28
                                                                   Case No. 2:18-cv-08048
                                                           DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 2 of 8 Page ID #:4555




  1         Plaintiff’s opposition only underscores why the Court should grant this motion
  2 in limine. Mr. Unsworth has made clear that he wants to use the fact and dollar
  3 amount of a settlement that Mr. Musk struck with the SEC over a tweet concerning
  4 taking Tesla private, as evidence that Mr. Musk defamed Mr. Unsworth and that the
  5 jury should award at least the same $20 million involved in that matter.
  6         To connect those Tesla matters to this case, all Mr. Unsworth can say is that
  7 the “SEC action is relevant because it involves Musk’s Twitter account.” (Opp. at 7.)
  8 That is not good enough. The tweet and the related settlement have no relevance to
  9 any claim or defense the jury will decide here and are thus inadmissible under Rule
 10 401. The evidence is also precluded by Rule 408 (inadmissibility of compromises
 11 and settlements). Because it could confuse the jury, it is barred under Rule 403. And
 12 it is barred under Rule 404 as inadmissible character evidence.
 13         Mr. Unsworth seeks to make it worse by arguing that, because Mr. Musk
 14 voluntarily paid $20 million pursuant to the SEC settlement and said it was “worth
 15 it,” the jury should use that as a floor in this case. On its face, that would be improper
 16 and prejudicial. The Court should not allow it.
 17 I.      THE COURT SHOULD EXCLUDE EVIDENCE REGARDING THE
 18         INITIAL TESLA TWEET AND SEC SETTLEMENT.
 19         A.    The Tweet and Settlement Are Irrelevant.
 20         Mr. Musk’s Tweet, that he intended to take Tesla private, does not tend to
 21 make any fact of consequence in this action more or less probable. Fed. R. Evid. 401.
 22 Nor does the fact that the SEC opened an investigation and that Mr. Musk settled it.
 23 Mr. Unsworth’s only arguments to the contrary are that the evidence is relevant to:
 24 (a) whether Mr. Musk’s Tweets are “conveying facts or only opinions,” (Opp. at 1),
 25 and (b) the “reach, importance, and impact of Musk’s Twitter account.” (Opp. at 4.)
 26 Those arguments are insufficient to make the evidence admissible in this case.
 27         First, Mr. Musk’s August 7, 2018 tweet about taking Tesla private (the
 28 “August 7 tweet”) is not relevant to whether readers interpret his tweets generally as

                                                -2-                       Case No. 2:18-cv-08048
                                                                  DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 3 of 8 Page ID #:4556




  1 facts or whether they have the “capacity to convey provable facts and impact the
  2 world.” (Opp. at 7.) The August 7 tweet and Mr. Musk’s tweets about Mr. Unsworth
  3 arise under different circumstances. Unlike the tweets at issue in this case, Mr.
  4 Musk’s August 7 tweet was about a publicly-traded company and stated “Funding
  5 secured.” Whether the SEC or anyone else deemed that a statement of “fact” is of no
  6 moment to whether persons—in the context of reading about something unrelated to
  7 his business activities—would deem calling someone a “pedo-guy” a statement of
  8 objective fact. Moreover, picking one tweet from Mr. Musk’s over 9,000 and arguing
  9 that it demonstrates his use of Twitter to disseminate facts is highly misleading.
 10 Among other things, Mr. Musk has also tweeted about:
 11               An impending zombie apocalypse and a money-back guarantee on
 12                flamethrowers to fight them;
 13               Rumors that he is a Martian;
 14               Building a volcano lair like Dr. Evil, the villain in the Austin Powers
 15                movies;
 16               Launching SpaceX rockets at night because they are easier to fake in the
 17                dark.
 18 (Supp. Lifrak Decl. Exs. 1-4.)1
 19         Taking one tweet out of context and arguing that it “was alleged by the SEC to
 20 be false” (Opp. at 8), has no bearing on whether his prior “pedo-guy” tweet about Mr.
 21 Unsworth was also intended to be taken as an objective fact or whether anyone did.
 22 It has nothing to do with this case.
 23
 24   1
         In June 2018, the month before the tweets at issue here, Mr. Musk tweeted that
 25   “[t]he actual amount of time I spend on Twitter is tiny. My tweets are literally what
 26   I’m thinking at the moment, not carefully crafted corporate bs, which is really just
      banal propaganda.” He later tweeted, “Heading back into the factory, so that’s
 27   enough for now. Don’t take my Tweet too seriously. For one thing, it’s called a
 28   ‘Tweet.’” (Supp. Lifrak Decl. Exs. 5-6.)

                                                  -3-                     Case No. 2:18-cv-08048
                                                                  DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 4 of 8 Page ID #:4557




  1         Second, Mr. Unsworth does not need evidence of Mr. Musk’s August 7 tweet
  2 or the SEC settlement to show the “reach” or “impact” of Mr. Musk’s tweets. (Opp.
  3 at 4.) There will be sufficient evidence in the record to demonstrate the number of
  4 Twitter followers Mr. Musk has. And is Mr. Unsworth’s burden to show the
  5 “impact,” if any, Mr. Musk’s statements allegedly had on his reputation and
  6 emotions. That the SEC took action against Mr. Musk due to a tweet concerning a
  7 go-private transaction for Tesla has no possible bearing on that.
  8         B.    Evidence of the Settlements is Barred by Rule 408.
  9         Mr. Unsworth repeatedly asserts in his opposition that the SEC litigation is
 10 relevant because it shows that Mr. Musk’s August 7 tweet was “deemed factual” by
 11 the SEC (Opp. at 1, 2, 3, 7, 8), a contention that, as discussed above, is irrelevant to
 12 the matters at issue in this case. If Mr. Unsworth were to claim the falsity of any
 13 statement of fact on the issue of the SEC Settlement, Mr. Musk is fully prepared to
 14 litigate it. But the only reason Mr. Unsworth wants to introduce evidence of the
 15 $20 million settlement is to argue that the SEC’s allegations were, in fact, valid. But
 16 that is exactly what Rule 408 prohibits. See Fed. R. Evid. 408 (preventing use of
 17 settlement “ to prove or disprove the validity … of a disputed claim.”). 2 That is
 18 especially the case were, as here, the settlement contains no admission by Mr. Musk
 19 of any wrongdoing.
 20         Mr. Musk’s opening brief cited several cases for the horn-book rule that a
 21 settlement in one case cannot be used against the litigant in a later case, including
 22 Hudspeth v. C.I.R., 914 F.2d 1207, 1213-14 (9th Cir. 1990) (Rule 408 bars admission
 23 of fact or amount of settlement in unrelated case), Cnty. of Maricopa v. Office Depot
 24   2
         Mr. Unsworth states that he “does not intend to introduce evidence of the SEC
 25   settlement to establish the validity or amount of disputed claim. Instead, as
 26   explained in this brief, this evidence is the reach, use and impact of Musk’s Twitter
      account, including his knowledge of same.” (Opp. at 7.) But the fact that Mr. Musk
 27   settled a disputed claim with the SEC and paid $20 million has nothing to do with the
 28   “reach, use, and impact” of his Twitter account.

                                                -4-                       Case No. 2:18-cv-08048
                                                                  DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 5 of 8 Page ID #:4558




  1 Inc., 2019 WL 5066808, at *10 (D. Ariz. Oct. 9, 2019) (“The Ninth Circuit has
  2 interpreted Rule 408(a) as prohibiting a party from introducing evidence of a
  3 settlement in an unrelated case in which it was not a party.”), and Point Ruston, LLC
  4 v. Pac. Nw. Reg’l Council of United Bhd. of Carpenters & Joiners of Am., 2010 WL
  5 3720277, at *1-2 (W.D. Wash. Sept. 17, 2010) (excluding evidence relating to
  6 consent decree because it included a denial of wrongdoing and was unrelated to the
  7 instant dispute).
  8         They are dispositive of the issue raised by this motion. Mr. Unsworth’s
  9 opposition failed to mention or respond to any of them. Instead, he cited a case in
 10 which a prior settlement was used to show the bias and credibility of a witness who
 11 received benefits from the settlement. Brocklesby v. U.S., 767 F. 2d 1288, 1292-93
 12 (9th Cir. 1985), and cases in which a prior settlement was used to prove knowledge of
 13 facts that were being disputed in the later-filed case, Cunningham v. Gates, 2006 WL
 14 2294877, at * 2 (C.D. Cal. Aug. 2, 2006) (“relevant to demonstrate whether
 15 Defendant policymakers knew of and acquiesced in officers’ conduct”); Bradbury v.
 16 Phillips Petroleum Co., 815 F.2d 1356, 1363 (3d Cir. 1987) (offered to “negate the
 17 defense of mistake” and show defendant “had noticed and was aware of Desert
 18 Drilling Company personnel’s conduct.”). Those cases are inapposite. The reasons
 19 the courts allowed the existence of a settlement to be admitted are not the reasons Mr.
 20 Unsworth seeks to introduce the SEC settlement here. He wants to jury to consider
 21 the SEC settlement as an “admission” by Mr. Musk, which it was not, and which
 22 Rule 408 flatly bars.3
 23
      3
 24    Throughout his opposition, Mr. Unsworth argues that it is a contradiction for Mr.
      Musk to argue that his tweets, including his “pedo-guy” tweet, “are protected
 25   opinion[s],” given that the SEC supposedly thought otherwise about his Tesla tweet.
 26   (Opp. at 1, 2.) But as noted above, Mr. Musk has tweeted about a wide range of
      subjects, including some that are obviously fictitious or intended not to be taken
 27   seriously. To pluck one of thousands of his tweets and claim that, because that one
 28   might have been a statement of fact, the one at issue in this case necessarily was, too,

                                                 -5-                      Case No. 2:18-cv-08048
                                                                  DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 6 of 8 Page ID #:4559




  1        C.     The Tweet and Settlement Would Confuse the Issues (Rule 403).
  2        Mr. Unsworth does not hide that he wants to infect the jury’s decision by
  3 arguing that “Musk tweeted something that was allegedly false was of such
  4 significance and impact that the United States government took action against him as
  5 a result of the tweet … and the SEC action clearly demonstrates that his tweets can
  6 result in a ‘federal case.’” (Opp. at 8.) Thus, the Court need have no doubt that
  7 admission of the August 7 tweet and SEC litigation would result in unfair prejudice,
  8 confuse, the issues, or mislead the jury. See Fed. R. Evid. 403. Mr. Unsworth has
  9 admitted that that’s why he wants to present it.4
 10        In Kramas v. Sec. Gas & Oil Inc., 672 F.2d 766, 772 (9th Cir. 1982), the Ninth
 11 Circuit upheld the exclusion of an SEC settlement under Rule 404, finding it would
 12 be prejudicial, especially when the settlement “involved no finding of culpability and
 13 no judgment of wrongdoing.” Id.; see also Point Ruston, 2010 WL 3720277, at *1-2
 14 (excluding evidence relating to consent decree because the consent decree included a
 15 denial of wrongdoing and was unrelated to the instant dispute). Mr. Musk also cited
 16 other cases holding that a prior, unrelated settlement should be excluded because of
 17 the danger of confusing the issues and forcing the jury to decide a “case within a
 18
 19
 20
 21
 22 is nonsensical and prejudicial. Further, Mr. Unsworth’s attempt to use a settlement to
 23 make this point is also barred by Rule 408(a) (prohibiting use of settlement “to
    impeach by … a contradiction.”).
 24 4 Mr. Unsworth takes a cheap shot by stating that if he “wanted to introduce
 25 evidence for its prejudicial value, there are a number of pending legal actions
    involving Musk that are arguable relevant.” (Opp. at 4, n.2.) No, there are not. And
 26 although Mr. Unsworth designated numerous trial exhibits concerning those cases,
 27 Mr. Musk will rely on Mr. Unsworth’s representation that he will not try to introduce
    evidence about those irrelevant cases, either. (Id.).
 28

                                               -6-                      Case No. 2:18-cv-08048
                                                                DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 7 of 8 Page ID #:4560




  1 case.” (See Mot. at 6-7.)5 Mr. Unsworth again ignores all of this authority and cites
  2 no case to support his unprecedented assertion.
  3        D.     The Tweet and Settlement Is Inadmissible Character Evidence.
  4        The tweet and settlement should also be excluded because “[e]vidence of a
  5 person’s character or character trait is not admissible to prove that on a particular
  6 occasion the person acted in accordance with the character or trait.” Fed. R. Evid.
  7 404; see also Sunderland v. Bethesda Hosp., Inc., 2014 WL 11411849, at *2 (S.D.
  8 Fla. Sept. 10, 2014) (“prior acts such as settlements are inadmissible under Rule
  9 404(b) to show ‘character’ and ‘act[ion] in accordance.’”) (emphasis added).
 10        Mr. Unsworth does not even mention Rule 404 in his opposition. That is
 11 because he seeks to do precisely what Rule 404 prohibits. (See Opp. at 10 (admitting
 12 that Mr. Unsworth wants to point to the SEC litigation argue that Mr. Musk “may be
 13 willing to pay large sums of money to get himself out of trouble that results from his
 14 tweets.”)). This provides another independent grounds for exclusion.
 15 II.    THE COURT SHOULD EXCLUDE EVIDENCE REGARDING THE
 16        “WORTH IT” TWEET.
 17        Mr. Unsworth argues that Mr. Musk’s October 2018 “worth it” tweet
 18 (concerning the SEC settlement) is somehow relevant to tweets he posted about Mr.
 19 Unsworth several months earlier. (Opp. at 9.) For several reasons, that evidence has
 20 no place in this case.
 21        First, because it concerns the same subject matter as the August 7 tweet about
 22 Tesla and the SEC settlement, it is irrelevant, barred by Rule 408, would confuse the
 23 issues under Rule 403, and is inadmissible character evidence under Rule 404. See
 24 Sections I(A)-(D), supra. Moreover, introducing the tweet would require an
 25
 26   5
      Id. (citing Bhatti v. Ulahannan, 414 F. App’x 988, 989 (9th Cir. 2011); Kramas,
 27 672 F.2d at 772; United States v. Aboumoussallem, 726 F.2d 906, 912–13 (2d Cir.
 28 1984)).

                                                -7-                       Case No. 2:18-cv-08048
                                                                  DEFENDANT’S REPLY ISO MIL 1
Case 2:18-cv-08048-SVW-JC Document 120 Filed 11/18/19 Page 8 of 8 Page ID #:4561




  1 additional inquiry into its context and what Mr. Musk meant by “worth it,” which
  2 would only serve to distract the jury and waste the Court’s time.
  3         Second, the $20 million settlement does not help plaintiff “introduce evidence
  4 of a defendant’s financial condition to support an award of punitive damages.” (Opp.
  5 at 9.) Mr. Musk has already testified that he is worth in excess of $20 billion. That is
  6 enough evidence for the jury to “determine the defendant’s ability to pay the damage
  7 award” here. (Id.) A prior, unrelated payment of $20 million is irrelevant.
  8         Third, Unsworth argues that the evidence is relevant to show: (a) that the
  9 “multi-million fine was not an impediment to his Twitter behavior,” (Opp. at 9), and
 10 (b) that “Musk knew or should have known the potential harm that could be caused
 11 by his tweets.” (Id.) That is not possible. The settlement (and accompanying civil
 12 penalty) occurred after Mr. Musk had already made all of his allegedly defamatory
 13 statements about Mr. Unsworth. The fine imposed after he had already Tweeted
 14 about Mr. Unsworth could not have affected those actions, nor could Mr. Musk have
 15 known about the purported “harm” because it had not yet occurred.
 16 III.    THE COURT SHOULD EXCLUDE OTHER IRRELEVANT TWEETS.
 17         Mr. Musk’s motion also expressly requested exclusion of “any other tweet
 18 from Mr. Musk unrelated to the issues in this case – the cave rescue and Mr.
 19 Unsworth.” (Mot. at 7.) Mr. Unsworth’s opposition does not address this request.
 20 As a result, the Court should grant it.
 21                                     CONCLUSION
 22         Mr. Musk respectfully requests that the Court grant his motions in limine.
 23 DATED: November 18, 2019                  Respectfully submitted,
                                              QUINN EMANUEL URQUHART
 24
                                                   & SULLIVAN, LLP
 25
                                              By    /s/ Alex Spiro
 26
                                                Alex Spiro (admitted pro hac vice)
 27                                             Attorneys for Defendant Elon Musk
 28

                                                -8-                      Case No. 2:18-cv-08048
                                                                 DEFENDANT’S REPLY ISO MIL 1
